DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7-11, 12, 17-18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for detecting wellbore fluid inflows comprising: detecting a plurality of temperature values within a wellbore, wherein each 5temperature value corresponds to a different depth within the wellbore and the temperature values are detected with a distributed temperature measuring technique; calculating a plurality of proxy temperatures, wherein each proxy temperature corresponds to one of the temperature values and a reference 10temperature value; calculating a continuous wavelet transform based on the plurality of proxy temperatures; identifying a wellbore inflow based on a combination of the continuous wavelet transform and a wellbore schematic; and  15generating an alert indicating a location of the wellbore inflow within the wellbore.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “calculating a plurality of proxy temperatures, wherein each proxy temperature corresponds to one of the temperature values and a reference temperature value” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “identifying a wellbore inflow based on a combination of the continuous wavelet transform and a wellbore schematic” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 12 and 19.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 

The above claims comprise the following additional elements:
In Claim 1: detecting a plurality of temperature values within a wellbore, generating an alert indicating a location of the wellbore inflow
In Claim 12: a processor 
In Claim 19: non-transitory computer –readable media
The additional element in the preamble of “A method for detecting wellbore fluid inflows comprising: detecting a plurality of temperature values within a wellbore, wherein each temperature value corresponds to a different depth within the wellbore and the temperature values are detected with a distributed temperature measuring technique” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  A processor and non-transitory computer-readable media are recited generically and represents a mere data gathering step and execute basic calculations and can be explained by the examiner why the functions of these additional elements do not meaningfully limit the claim. Examiners should keep in mind that the courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014). See MPEP § 2106.05(f) for more information about generic computing functions that the courts have found to be mere instructions to implement a judicial exception on a computer, and MPEP § 2106.05(d) for more information about well understood, routine, conventional activities and elements (a relevant consideration only in Step 2B), MPEP 2106/07 (II).

However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 7-11 and 17-18 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Examiner’s Note: Claims 2 through 6 and 13-16 overcome the deficiencies resulting in the 101 rejections of their base claims and are merely objected to on the basis of said rejection. There are no prior art rejections for the claims.  However, Examiner cannot comment on their allowability until the rejections under 101 are satisfactorily addressed. 
	
Conclusion
Applicant is on notice that the following prior art disclosed is considered pertinent
and could be used in future office actions: Jarvis et al. (APPARATUSES AND METHODS FOR SENSING TEMPERATURE ALONG A WELLBORE USING TEMPERATURE SENSOR MODULES COMPRISING A CRYSTAL OSCILLATOR, 2020,10-08) teaches an apparatus for use in sensing temperature along a wellbore comprising of multiple temperature sensing modules; Shirdel et al. (METHODS, APPARATUS, AND 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863